The claimant, Dr. C. Pruyn Stringfield, on the 6th day of April, 1903, filed his claim in this Court for compensation for medical and surgical services rendered to one Sergeant Henry Becker, on accounut of injuries received by said Becker while he was in the service of the State, and one of and acting with a detachment of Troop A of Illinois Cavalry, and while said Troop was detailed as escort to His Boyal Highness, Prince Henry of Prussia, in Chicago, on the 5th day of March, A. D. 1903. The amount claimed is $350.00. No steps having been taken by the complainant to comply with the rules of this Court, or the requirements of the statute in regard to the filing of proofs, abstracts and arguments, on the 13th day of November, A. D. 1905, a motion was made by the Attorney General to dismiss this case for want of prosecution, which motion is allowed and the cause dismissed accordingly.